Haskell, J.
Assumpsit against the indorser of a negotiable promissory note payable at aplace certain.
A careful consideration of the evidence fails to show legal notice to the defendant of the dishonor of the note.
The notice seasonably mailed was not addressed to a post-office in the city of defendant’s residence, nor, as the authorities cited by defendant’s counsel clearly show, was reasonable diligence used to ascertain the defendant’s proper address.

Judgment for defendant.

Peters, C. J., Walton, Virgin, Libbet and Foster, JJ., concurred.